Exhibit 10.1
Execution Version




AMENDMENT NO.2 TO CREDIT AND SECURITY AGREEMENT


This AMENDMENT NO. 2 TO CREDIT AND SECURITY AGREEMENT (this “Agreement”) is made
as of this 7th day of August, 2019, by and among PTC Therapeutics, INC., a
Delaware corporation (“Borrower”), MIDCAP FINANCIAL TRUST, as Agent (in such
capacity, together with its successors and assigns, “Agent”) and the financial
institutions or other entities from time to time parties to the Credit Agreement
referenced below, each as a Lender.
RECITALS
A. Agent, Lenders and Borrower have entered into that certain Credit and
Security Agreement, dated as of May 5, 2017 (as amended by that certain
Amendment No. 1 and Limited Consent to Credit and Security Agreement, dated as
of July 19, 2018, the “Original Credit Agreement” and, as the same is amended
hereby and as it may be further amended, modified, supplemented and restated
from time to time, the “Credit Agreement”), pursuant to which the Lenders have
agreed to make certain advances of money and to extend certain financial
accommodations to Borrower in the amounts and manner set forth in the Credit
Agreement.


B. In connection with an ongoing negotiation to acquire all of the assets and
business of BioElectron Technology Corporation (“BioElectron”) (such
acquisition, the “BioElectron Acquisition”), Borrower desires to enter into that
certain Bridge Loan and Security Agreement, between Borrower and BioElectron,
dated as of August 7, 2019 and attached hereto as Exhibit A (as amended,
supplemented or otherwise modified from time to time in accordance with the
terms of the Financing Documents, the “BioElectron Bridge Loan Agreement”) to
make secured loans in cash to BioElectron in an aggregate principal amount of up
to $4,000,000. Such advances will be made in two (2) drawings of up to
$2,000,000, with the first advance occurring on or about the date hereof and the
second advance occurring on or about August 29, 2019.


C.Pursuant to Section 5.7(a) of the Credit Agreement, no Borrower shall, or
permit any of its Subsidiaries to make or purchase any advance, loan, extension
of credit or capital contribution to, or any other investment in, any Person
other than as permitted under the definition of Permitted Investments.


D.Borrower has requested, and Agent and Lenders constituting at least the
Required Lenders have agreed, on and subject to the terms and conditions set
forth in this Agreement and the other Financing Documents, to amend certain
provisions of the Original Credit Agreement to, among other things, permit the
making of the BioElectron Bridge Loans (as defined below).


AGREEMENT
NOW, THEREFORE, in consideration of the foregoing, the terms and conditions set
forth in this Agreement, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Agent, Required Lenders and
Borrower hereby agree as follows:
1.Recitals. This Agreement shall constitute a Financing Document and the
Recitals and each reference to the Credit Agreement, unless otherwise expressly
noted, will be deemed to reference the Credit Agreement as amended hereby. The
Recitals set forth above shall be construed as part of this Agreement as if set
forth fully in the body of this Agreement and capitalized terms used but not
otherwise defined herein shall have the meanings ascribed to them in the Credit
Agreement (including those capitalized terms used in the Recitals hereto).
2.[Reserved].




MidCap / PTC / Amendment No. 2



--------------------------------------------------------------------------------




3.    Amendment to Original Credit Agreement. Subject to the terms and
conditions of this Agreement, including, without limitation, the condition to
effectiveness set forth in Section 6 below, the Original Credit Agreement is
hereby amended as follows:
(a)    Section 1.1 of the Original Credit Agreement is hereby amended by
deleting the definition of “Material Contracts” in its entirety and replacing it
with the following:
“Material Contracts” means (a) the Operative Documents, (b) the agreements
listed on Schedule 3.17, (c) the 2022 Convertible Note Documents, (d) the
Closing Date Intercompany Agreements, (e) from and after the Agilis Acquisition
Closing Date, the Agilis Acquisition Documents, (f) the BioElectron Bridge Loan
Documents and (g) any agreement or contract to which a Credit Party or its
Subsidiaries is a party the termination of which would reasonably be expected to
result in a Material Adverse Effect.
(b)    The definition of “Permitted Investments” in Section 1.1 of the Original
Credit Agreement is hereby amended by adding the following new clause (p):
“(p)    the making of the BioElectron Bridge Loans pursuant to and in accordance
with the terms and conditions of the BioElectron Bridge Loan Agreement; provided
that on the date of the consummation of the BioElectron Acquisition (as defined
in the Second Amendment), such BioElectron Bridge Loans are either repaid
(including by reducing, offsetting, adjusting or netting against payments
otherwise made on the closing date of the BioElectron Acquisition), cancelled or
otherwise subordinated to the Obligations pursuant to terms and documentation
reasonably satisfactory to Agent and Required Lenders;”


(c)    Section 1.1 of the Original Credit Agreement is hereby amended by adding
the following definitions in the appropriate alphabetical order therein:
““BioElectron” has the meaning set forth in the Second Amendment.”


““BioElectron Bridge Loan Agreement” has the meaning set forth in the Second
Amendment.”


““BioElectron Bridge Loan Documents” means the “Loan Documents”, as defined in
the BioElectron Bridge Loan Agreement.”


““BioElectron Bridge Loans” means the loans made by Borrower on and subject to
the terms of the BioElectron Bridge Loan Documents and secured by the assets of
Biolectron as described more fully in, and pursuant to the terms of, the
BioElectron Bridge Loan Agreement and the other BioElectron Bridge Loan
Documents.”


““Second Amendment” means that certain Amendment No. 2 to Credit Agreement,
dated as of August ___, 2019, by and among the Borrower, the Required Lenders,
and Agent.


““Second Amendment Effective Date” means the first date that the condition in
Section 6 of the Second Amendment are satisfied.”
        
4.    Representations and Warranties; Reaffirmation of Security Interest.
Borrower hereby confirms that all of the representations and warranties set
forth in the Credit Agreement are true and correct in all material respects
(without duplication of any materiality qualifier in the text of such
representation or warranty) with respect to Borrower as of the date hereof
except to the extent that any such representation or warranty relates to a
specific date in which


2
MidCap / PTC / Amendment No. 2

--------------------------------------------------------------------------------




case such representation or warranty shall be true and correct in all material
respects as of such earlier date. Without limiting the foregoing, each Borrower
represents and warrants that prior to and after giving effect to the agreements
set forth herein, no Default or Event of Default exists under any of the
Financing Documents as of the date hereof. Nothing herein is intended to impair
or limit the validity, priority or extent of Agent’s security interests in and
Liens on the Collateral. Borrower acknowledges and agrees that the Credit
Agreement, the other Financing Documents and this Agreement constitute the
legal, valid and binding obligation of Borrower, and are enforceable against
Borrower in accordance with its terms, except as the enforceability thereof may
be limited by bankruptcy, insolvency or other similar laws relating to the
enforcement of creditors’ rights generally and by general equitable principles.
Borrower further represents and warrants that it has provided to Agent true,
correct and complete copies of the BioElectron Bridge Loan Documents executed on
or prior to the Second Amendment Effective Date.
5.    Collateral Assignment.
(a)    For the purpose of securing the Obligations, Borrower hereby collaterally
assigns and transfers to Agent, for its benefit and the benefit of the Lenders,
and grants a security interest to Agent, for its benefit and the benefit of the
Lenders (as collateral security for the performance and payment in full of all
Obligations (other than contingent indemnification obligations for which no
claim has been made)), in, all right, title and interest of Borrower in, to and
under: (i) each BioElectron Bridge Loan Document, including but not limited to,
any and all rights of enforcement with respect to any breach by any party to the
BioElectron Bridge Loan Documents, including all rights and remedies and the
ability to enforce with respect to the “Collateral” (as defined in the
BioElectron Bridge Loan Agreement) under the BioElectron Bridge Loan Documents,
rights of indemnification, reservations of rights, assignments of warranties,
whenever arising or coming into existence, termination rights, and Borrower’s
right to payments under and its right to receive payments or other amounts from
any party pursuant to or in connection with the BioElectron Bridge Loan
Documents, and (ii) all proceeds of the foregoing; provided that neither the
Agent nor any Lender shall have any right to enforce the provisions of any
BioElectron Bridge Loan Document unless an Event of Default has occurred and is
continuing under the Credit Agreement. Upon request of Agent, Borrower shall
assign any UCC-1 financing statements filed by Borrower in connection with the
BioElectron Bridge Loan Agreement to Agent for purposes of securing the
Obligations under the Financing Documents.
(b)    Notwithstanding the foregoing, Borrower expressly agrees that it shall
remain liable under the BioElectron Bridge Loan Documents to perform all of the
conditions and obligations provided therein to be observed and performed by it,
and neither the assignment pursuant to this Section 5 nor any action taken
hereunder, shall cause Agent or any of the Lenders to be under any obligation or
liability in any respect to any party to the BioElectron Bridge Loan Documents
including, without limitation, Borrower, for the performance or observance of
any of the representations, warranties, conditions, covenants, agreements or
terms of the BioElectron Bridge Loan Documents.
6.    Effectiveness. This Agreement shall become effective as of the date on
which Agent shall have received (including by way of facsimile or other
electronic transmission) a duly authorized, executed and delivered counterpart
of the signature page to this Agreement from Borrower, Agent and the Required
Lenders.
7.    Release. In consideration of the agreements of Agent and Required Lenders
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Borrower, voluntarily, knowingly,
unconditionally and irrevocably, with specific and express intent, for and on
behalf of itself and all of its respective parents, subsidiaries, affiliates,
members, managers, predecessors, successors, and assigns, and each of its
respective current and former directors,
officers, shareholders, agents, and employees, and each of its respective
predecessors, successors, heirs, and assigns (individually and collectively, the
“Releasing Parties”) does hereby fully and completely release, acquit and
forever discharge each of Agent, Lenders, and each their respective parents,
subsidiaries, affiliates, members, managers,


3
MidCap / PTC / Amendment No. 2

--------------------------------------------------------------------------------




shareholders, directors, officers and employees, and each of their respective
predecessors, successors, heirs, and assigns (individually and collectively, the
“Released Parties”), of and from any and all actions, causes of action, suits,
debts, disputes, damages, claims, obligations, liabilities, costs, expenses and
demands of any kind whatsoever, at law or in equity, whether matured or
unmatured, liquidated or unliquidated, vested or contingent, choate or inchoate,
known or unknown that the Releasing Parties (or any of them) has against the
Released Parties or any of them (whether directly or indirectly), based in whole
or in part on facts, whether or not now known, solely to the extent existing on
or before the date hereof, that relate to, arise out of or otherwise are in
connection with: (i) any or all of this Agreement, the other Financing
Documents, the BioElectron Bridge Loan Documents and/or the transactions
contemplated thereby or any actions or omissions in connection therewith or (ii)
any aspect of the dealings or relationships between or among any Borrower, on
the one hand, and any or all of the Released Parties, on the other hand,
relating to any or all of the documents, transactions, actions or omissions
referenced in clause (i) hereof, in each case, based in whole or in part on
facts, whether or not now known, existing before the Second Amendment Effective
Date; provided that the foregoing release shall not apply to (A) any material
acts or omissions of, or any material breach by, any such Released Parties under
this Agreement, (B) any claims or disputes solely between or among Released
Parties or (C) the fraud, gross negligence, bad faith or willful misconduct of
any Released Parties. Borrower acknowledges that the foregoing release is a
material inducement to Agent’s and Required Lender’s decision to enter into this
Agreement and agree to the modifications contemplated hereunder, and has been
relied upon by Agent and Required Lenders in connection therewith.
8.    No Waiver or Novation. The execution, delivery and effectiveness of this
Agreement shall not, except as expressly provided in this Agreement, operate as
a waiver of any right, power or remedy of Agent, nor constitute a waiver of any
provision of the Credit Agreement, the Financing Documents or any other
documents, instruments and agreements executed or delivered in connection with
any of the foregoing. Nothing herein is intended or shall be construed as a
waiver of any existing Defaults or Events of Default under the Credit Agreement
or the other Financing Documents or any of Agent’s rights and remedies in
respect of such Defaults or Events of Default. This Agreement (together with any
other document executed in connection herewith) is not intended to be, nor shall
it be construed as, a novation of the Credit Agreement.
9.    Affirmation. Except as specifically amended pursuant to the terms hereof,
Borrower hereby acknowledges and agrees that the Credit Agreement and all other
Financing Documents (and all covenants, terms, conditions and agreements
therein) shall remain in full force and effect, and are hereby ratified and
confirmed in all respects by Borrower. Borrower covenants and agrees to comply
with all of the terms, covenants and conditions of the Credit Agreement and the
Financing Documents, notwithstanding any prior course of conduct, waivers,
releases or other actions or inactions on Agent’s or any Lender’s part which
might otherwise constitute or be construed as a waiver of or amendment to such
terms, covenants and conditions.
10.    Miscellaneous.
(a)    Reference to the Effect on the Credit Agreement. Upon the effectiveness
of this Agreement, each reference in the Credit Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein,” or words of similar import shall mean and be a
reference to the Credit Agreement, as amended by this Agreement. Except as
specifically amended above, the Credit Agreement, and all other Financing
Documents (and all covenants, terms, conditions and agreements therein), shall
remain in full force and effect, and are hereby ratified and confirmed in all
respects by Borrower.
(b)    GOVERNING LAW. THIS AGREEMENT AND ALL DISPUTES AND OTHER MATTERS RELATING
HERETO OR THERETO OR ARISING THEREFROM (WHETHER SOUNDING IN CONTRACT LAW, TORT
LAW OR OTHERWISE), SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD


4
MidCap / PTC / Amendment No. 2

--------------------------------------------------------------------------------




TO CONFLICTS OF LAWS PRINCIPLES (OTHER THAN SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW).
(c)    WAIVER OF JURY TRIAL. BORROWER, AGENT AND THE LENDERS PARTY HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED
BEFORE A COURT AND NOT BEFORE A JURY. BORROWER, AGENT AND EACH LENDER
ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS
RELATIONSHIP, THAT EACH HAS RELIED ON THE WAIVER IN ENTERING INTO THIS
AGREEMENT, AND THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN THEIR RELATED
FUTURE DEALINGS. BORROWER, AGENT AND EACH LENDER WARRANTS AND REPRESENTS THAT IT
HAS HAD THE OPPORTUNITY OF REVIEWING THIS JURY WAIVER WITH LEGAL COUNSEL, AND
THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS.
(d)    Incorporation of Credit Agreement Provisions. The provisions contained in
Section 11.6 (Indemnification), Section 12.8 (Submission to Jurisdiction) and
Section 12.14 (Expenses; Indemnity) of the Credit Agreement are incorporated
herein by reference to the same extent as if reproduced herein in their
entirety.
(e)    Headings. Section headings in this Agreement are included for convenience
of reference only and shall not constitute a part of this Agreement for any
other purpose.
(f)    Counterparts. This Agreement may be signed in any number of counterparts,
each of which shall be deemed an original and all of which when taken together
shall constitute one and the same instrument. Delivery of an executed
counterpart of this Agreement by facsimile or by electronic mail delivery of an
electronic version (e.g., .pdf or .tif file) of an executed signature page shall
be effective as delivery of an original executed counterpart hereof and shall
bind the parties hereto.
(g)    Entire Agreement.    This Agreement constitutes the entire agreement and
understanding among the parties hereto and supersedes any and all prior
agreements and understandings, oral or written, relating to the subject matter
hereof.
(h)    Severability. In case any provision of or obligation under this Agreement
shall be invalid, illegal or unenforceable in any applicable jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.
(i)    Successors/Assigns. This Agreement shall bind, and the rights hereunder
shall inure to, the respective successors and assigns of the parties hereto,
subject to the provisions of the Credit Agreement and the other Financing
Documents.
[SIGNATURES APPEAR ON FOLLOWING PAGES]


5
MidCap / PTC / Amendment No. 2

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, intending to be legally bound, the undersigned have executed
this Agreement as of the day and year first hereinabove set forth.




AGENT:
MIDCAP FINANCIAL TRUST,

    
By:     Apollo Capital Management, L.P.,
its investment manager


By:    Apollo Capital Management GP, LLC,
its general partner


By:_/s/ Maurice Amsellem_______________________
Name: Maurice Amsellem
Title: Authorized Signatory






LENDERS:
MIDCAP FUNDING XIII TRUST



By:     Apollo Capital Management, L.P.,     
its investment manager


By:     Apollo Capital Management GP, LLC,
its general partner


    
By: _/s/ Maurice Amsellem_______________________
Name: Maurice Amsellem
Title: Authorized Signatory










6
MidCap / PTC / Amendment No. 2

--------------------------------------------------------------------------------







LENDERS:        ELM 2016-1 TRUST
    


By: MidCap Financial Services Capital Management, LLC, as Servicer


By:_/s/ John O’Dea_____________________________
Name: John O’Dea
Title: Authorized Signatory


            
ELM 2018-2 TRUST
    


By: MidCap Financial Services Capital Management, LLC, as Servicer


By:_/s/ John O’Dea_____________________________
Name: John O’Dea
Title: Authorized Signatory


7
MidCap / PTC / Amendment No. 2

--------------------------------------------------------------------------------





LENDERS:
FLEXPOINT MCLS SPV LLC

    


By:_/s/ Daniel Edelman__________________________
Name: Daniel Edelman
Title: Vice President




8
MidCap / PTC / Amendment No. 2

--------------------------------------------------------------------------------





LENDERS:        APOLLO INVESTMENT CORPORATION


    
By: Apollo Investment Management, L.P., as Advisor
By: ACC Management, LLC, as its General Partner

By: /s/ Tanner Powell__________________________
Name: Tanner Powell
Title: Authorized Signatory




9
MidCap / PTC / Amendment No. 2

--------------------------------------------------------------------------------









BORROWER:








PTC THERAPEUTICS, INC.
By:   /s/ Mark E. Boulding
Name: Mark E. Boulding  
Title: Executive Vice President & Chief Legal Officer   









10
MidCap / PTC / Amendment No. 2